Name: Commission Regulation (EC) No 2603/97 of 16 December 1997 laying down the detailed implementing rules for imports of rice originating in the ACP countries or the overseas countries and territories (OCT)
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  economic geography;  executive power and public service;  trade policy;  plant product
 Date Published: nan

 Avis juridique important|31997R2603Commission Regulation (EC) No 2603/97 of 16 December 1997 laying down the detailed implementing rules for imports of rice originating in the ACP countries or the overseas countries and territories (OCT) Official Journal L 351 , 23/12/1997 P. 0022 - 0027COMMISSION REGULATION (EC) No 2603/97 of 16 December 1997 laying down the detailed implementing rules for imports of rice originating in the ACP countries or the overseas countries and territories (OCT)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 91/482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (1), as last amended by Decision 97/803/EC (2), and in particular Article 108a (5) thereof,Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT) (3), as last amended by Regulation (EC) No 619/96 (4), and in particular Article 13 (1) and (3) thereof,Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agricultural sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (5), as last amended by Regulation (EC) No 1161/97 (6), and in particular Article 3 (1) thereof,Whereas, by Decision 97/803/EC, the Council adapted the import arrangements for rice originating in the overseas countries and territories (OCTs); whereas the new Article 108a states that the cumulation of ACP/OCT origin referred to in Article 6 of Annex II to Decision 91/482/EEC is permitted up to an overall limit of 160 000 tonnes of husked rice equivalent, including the tariff quota for rice originating in the ACP States under the Fourth LomÃ © Convention; whereas imports from the OCTs can reach the above level if the ACP States do not make effective use of their direct export options under the above tariff quota; whereas import licences for 35 000 tonnes in husked rice equivalent is initially issued to the OCTs in January each year;Whereas to ensure balanced management of the Community market in rice, import licences are issued in respect of several periods over the course of a year;Whereas, to manage the cumulative system, the detailed rules for the import of rice from the ACP States and OCT need to be adopted in a single text; whereas Commission Regulation (EEC) No 999/90 of 20 April 1990 laying down detailed implementing rules for imports of rice originating in the African, Caribbean and Pacific States (ACP) and the overseas countries and territories (OCT) (7), as last amended by Regulation (EC) No 1407/97 (8), should therefore be repealed and its appropriate provisions included herein; whereas the provisions governing the reductions in the customs duties applying to imports and the collection of an export charge by the exporting country should be included in particular;Whereas this Regulation should apply from 1 January 1998; whereas Commission Regulation (EC) No 2352/97 of 27 November 1997 introducing specific measures in respect of imports of rice originating in the overseas countries and territories (9) should therefore be repealed;Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1 This Regulation lays down the detailed implementing rules for imports of rice originating in the ACP States or in the overseas countries and territories (OCT) pursuant to Article 108a of Decision 91/482/EEC.TITLE I Imports of rice originating in the ACP States Article 2 1. As regards the quantity of 125 000 tonnes or rice, in husked-rice equivalent, falling within CN codes 1006 10 21 to 10006 10 98, 1006 20 and 1006 30 laid down in Article 13 (1) of Regulation (EEC) No 715/90, licences for imports at a reduced rate of customs duty shall be issued each year under the following tranches:>TABLE>2. Without prejudice to Article 7, quantities not covered by import licences issued for the first or second tranche shall be carried over to the following tranche.For quantities not covered to import licences issued under the September tranche, import licence applications may be submitted under an additional tranche in October, in accordance with Article 8 (1).Article 3 1. As regards the quantity of 20 000 tonnes of broken rice falling within CN code 1006 40 00 laid down in Article 13 (1) of Regulation (EEC) No 715/90, licences for imports at a reduced rate of customs duty shall be issued each year under the following tranches:>TABLE>2. Quantities not covered by import licences issued for the first or second tranches shall be carried over to the following tranche.For quantities not covered by import licences issued under the September tranche, import licence applications may be submitted under an additional tranche in October, in accordance with Article 8 (1).Article 4 The customs duties shall be calculated weekly but shall be fixed by the Commission every second week in accordance with the following:- the applicable rate for imports of paddy rice falling within CN codes 1006 10 21 to 1006 10 98 shall be equal to the customs duties fixed in the Common Customs Tariff, less 50 % and ECU 4,34,- the applicable rate for imports of husked rice falling within CN code 1006 20 shall be equal to the duty fixed in accordance with Article 11 (2) of Council Regulation (EC) No 3072/95 (10) less 50 % and ECU 4,34,- the applicable rate for imports of whole-milled rice falling within CN code 1006 30 shall be equal to the duty fixed in accordance with Article 11 (2) of Regulation (EC) No 3072/95, minus ECU 16,78 and then less 50 % and ECU 6,52,- the applicable rate for imports of broken rice falling within CN code 1006 40 00 shall be equal to the rate fixed in the Common Customs Tariff, less 50 % and ECU 3,62.Article 5 1. Article 4 shall apply only to imports of rice for which an export charge corresponding to the difference between the applicable customs duties on import of the rice from third countries and the amounts referred to in Article 4 has been collected by the exporting country.2. Proof that the charge has been collected is provided where the customs authorities of the exporting country enter one of the following in the box marked 'Remarks` of the EUR.1 movement certificate:Amount in national currency:- Tasa especial percibida a la exportacion del arroz- SÃ ¦rafgift, der opkrÃ ¦ves ved eksport af ris- Bei der Ausfuhr von Reis erhobene Sonderabgabe- Ã Ã ©Ã ¤Ã ©Ã ªÃ ¼Ã ² Ã ¶Ã ¼Ã ±Ã ¯Ã ² Ã °Ã ¯Ã µ Ã ¥Ã ©Ã ³Ã °Ã ±Ã Ã ´Ã ´Ã ¥Ã ´Ã ¡Ã © Ã ªÃ ¡Ã ´Ã  Ã ´Ã §Ã ­ Ã ¥Ã ®Ã ¡Ã £Ã ¹Ã £Ã  Ã ´Ã ¯Ã µ Ã ±Ã µÃ ¦Ã ©Ã ¯Ã ½- Special charge collected on export of rice- Taxe spÃ ©ciale perÃ §ue Ã l'exportation du riz- Tassa speciale riscossa all'esportazione del riso- Bij uitvoer van de rijst opgelegde bijzondere heffing- Direito especial cobrado na exportaÃ §Ã £o do arroz- Riisin viennin yhteydessÃ ¤ perittÃ ¤vÃ ¤ erityismaksu- SÃ ¤rskild avgift fÃ ¶r risexport(Signature and official stamp)3. Where the charge collected by the exporting country is less than the reduction resulting from the application of Article 4, the reduction shall be limited to the amount collected.4. If the export charge collected is in a currency other than that of the importing Member State, the exchange rate to be used to calculate the amount of charge actually collected shall be the rate registered on the most representative currency exchange or exchanges in that Member State on the date the customs duty was fixed in advance.5. The customs duty shall be that applying on the day the licence application is lodged. The duty shall be adjusted in line with the difference between the intervention price valid in the month in which the application for a licence is made and the intervention price valid upon release for free circulation, the difference being increased further, where appropriate, by:- 80 % in the case of husked indica rice,- 163 % in the case of wholly-milled indica rice,- 88 % in the case of husked japonica rice,- 167 % in the case of wholly-milled japonica rice.By indica and japonica are meant the rices referred to in Article 3 of Commission Regulation (EC) No 1503/96 (11).TITLE II Imports of rice originating in the OCT Article 6 1. As regards the quantity of 35 000 tonnes of rice, in husked-rice equivalent, falling within CN code 1006 pursuant to Article 108a of Decision 91/482/EEC, licences for imports exempt from customs duty shall be issued each year under the following tranches:>TABLE>2. Quantities not covered by import licences issued for the first or second tranches shall be carried over to the following tranche.For quantities not covered by import licences issued under the September tranche, import licence applications may be submitted under an additional tranche in October, in accordance with Article 8 (1).TITLE III Detailed rules common to Titles I and II Article 7 The quantities carried over referred to in Article 2 (2) may be the subject of licence applications for the import of rice originating in the ACP States falling within CN codes 1006 10 21 to 1006 10 98, 1006 20 and 1006 30 and rice originating in the OCT falling within CN code 1006.Article 8 1. Licence applications shall be lodged with the competent authority in the Member State concerned during the first five working days in the month corresponding to each tranche.2. The country of origin shall be entered in Section 8 of licence applications and of the import licences and the word 'yes` shall be marked with a cross.3. In Section 20 of the import licence application the applicant shall indicate the tranche for which he is submitting the application. One of the following entries shall be made:- OCT (Article 6 of Regulation (EC) No 2603/97)- ACP (Article 2 (1) of Regulation (EC) No 2603/97)- ACP broken rice (Article 3 of Regulation (EC) No 2603/97)- ACP + OCT (Article 7 of Regulation (EC) No 2603/97)4. Section 24 of the licences shall bear one of the following entries:(a) for the OCTs:- ExenciÃ ³n del derecho de aduana hasta la cantidad indicada en las casillas 17 y 18 del presente certificado [Reglamento (CE) n ° 2603/97]- Toldfri op til den mÃ ¦ngde, der er angivet i rubrik 17 og 18 i denne licens (Forordning (EF) nr. 2603/97)- Zollfrei bis zu der in den Feldern 17 und 18 dieser Lizenz angegebenen Menge (Verordnung (EG) Nr. 2603/97)- Ã Ã ´Ã ¥Ã «Ã ¾Ã ² Ã ¬Ã Ã ·Ã ±Ã © Ã ´Ã §Ã ­ Ã °Ã ¯Ã ³Ã ¼Ã ´Ã §Ã ´Ã ¡ Ã °Ã ¯Ã µ Ã ¯Ã ±Ã Ã ¦Ã ¥Ã ´Ã ¡Ã © Ã ³Ã ´Ã ¡ Ã ´Ã ¥Ã ´Ã ±Ã ¡Ã £Ã ¹Ã ­Ã Ã ¤Ã ©Ã ¡ 17 Ã ªÃ ¡Ã © 18 Ã ´Ã ¯Ã µ Ã °Ã ¡Ã ±Ã ¼Ã ­Ã ´Ã ¯Ã ² Ã °Ã ©Ã ³Ã ´Ã ¯Ã °Ã ¯Ã ©Ã §Ã ´Ã ©Ã ªÃ ¯Ã ½ [Ã Ã ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¼Ã ² (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 2603/97]- Exemption from customs duty up to the quantity indicated in Sections 17 and 18 of this licence (Regulation (EC) No 2603/97)- Exemption du droit de douane jusqu'Ã la quantitÃ © indiquÃ ©e dans les cases 17 et 18 du prÃ ©sent certificat [RÃ ¨glement (CE) n ° 2603/97]- Esenzione del dazio doganale limitatamente alla quantitÃ indicata nelle caselle 17 e 18 del presente titolo [Regolamento (CE) n. 2603/97]- Vrijgesteld van douanerecht voor ten hoogste de in de vakken 17 en 18 van dit certificaat vermelde hoeveelheid (Verordening (EG) nr. 2603/97)- IsenÃ §Ã £o de direito aduaneiro atÃ © Ã quantidade indicada nas casas 17 e 18 do presente certificado [Regulamento (CE) n º 2603/97]- Tullivapaa tÃ ¤mÃ ¤n todistuksen kohdissa 17 ja 18 esitettyyn mÃ ¤Ã ¤rÃ ¤Ã ¤n asti (asetus (EY) N:o 2603/97)- Tullfri upp till den mÃ ¤ngd som anges i fÃ ¤lt 17 och 18 i denna licens (FÃ ¶rordning (EG) nr 2603/97)(b) for the ACP States:- Derecho de aduana reducido hasta la cantidad indicada en las casillas 17 y 18 del presente certificado [Reglamento (CE) n ° 2603/97]- Nedsat told op til den mÃ ¦ngde, der er angivet i rubrik 17 og 18 i denne licens (Forordning (EF) nr. 2603/97)- ErmÃ ¤Ã igter Zollsatz bis zu der in den Feldern 17 und 18 dieser Lizenz angegebenen Menge (Verordnung (EG) Nr. 2603/97)- Ã Ã ¥Ã ©Ã ¹Ã ¬Ã Ã ­Ã ¯Ã ² Ã ¤Ã ¡Ã ³Ã ¬Ã ¼Ã ² Ã ¬Ã Ã ·Ã ±Ã © Ã ´Ã §Ã ­ Ã °Ã ¯Ã ³Ã ¼Ã ´Ã §Ã ´Ã ¡ Ã °Ã ¯Ã µ Ã ¯Ã ±Ã Ã ¦Ã ¥Ã ´Ã ¡Ã © Ã ³Ã ´Ã ¡ Ã ´Ã ¥Ã ´Ã ±Ã ¡Ã £Ã ¹Ã ­Ã Ã ¤Ã ©Ã ¡ 17 Ã ªÃ ¡Ã © 18 Ã ´Ã ¯Ã µ Ã °Ã ¡Ã ±Ã ¼Ã ­Ã ´Ã ¯Ã ² Ã °Ã ©Ã ³Ã ´Ã ¯Ã °Ã ¯Ã ©Ã §Ã ´Ã ©Ã ªÃ ¯Ã ½ [Ã Ã ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¼Ã ² (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 2603/97]- Reduced duty up to the quantity indicated in Sections 17 and 18 of this licence (Regulation (EC) No 2603/97)- Droit rÃ ©duit jusqu'Ã la quantitÃ © indiquÃ ©e dans les cases 17 et 18 du prÃ ©sent certificat [RÃ ¨glement (CE) n ° 2603/97]- Dazio ridotto limitatamente alla quantitÃ indicata nelle caselle 17 e 18 del presente titolo [Regolamento (CE) n. 2603/97]- Verminderd douanerecht voor ten hoogste de in de vakken 17 en 18 van dit certificaat vermelde hoeveelheid (Verordening (EG) nr. 2603/97)- Direito reduzido atÃ © Ã quantidade indicada nas casas 17 e 18 do presente certificado [Regulamento (CE) n º 2603/97]- Tulli, joka on alennettu tÃ ¤mÃ ¤n todistuksen kohdissa 17 ja 18 esitettyyn mÃ ¤Ã ¤rÃ ¤Ã ¤n asti (asetus (EY) N:o 2603/97)- Tullsatsen nedsatt upp till den mÃ ¤ngd som anges i fÃ ¤lt 17 och 18 i denna licens (FÃ ¶rordning (EG) nr 2603/97).5. Import licence applications shall be admissible only where the following conditions are fulfilled:- applications must be submitted by natural or legal persons who, in a least one of the three years preceding the date of submission of the application, have been engaged in trade in rice and were entered in a public register of a Member State,- applicants may submit one application only in the Member State where they are entered in a public register. Where several applications are submitted by the same person in one or more Member States, none of those applications shall be admissible,- applications may be submitted for no more than the maximum quantity laid down for each tranche or origin. However, the quantity applied for under each tranche and origin shall not exceed 5 000 tonnes in husked-rice equivalent.6. Notwithstanding Article 10 of Commission Regulation (EC) No 1162/95 (12), the security for import licences shall be ECU 28 per tonne.Article 9 1. Within two working days of the closing date for the submission of licence applications, the Member States shall notify the Commission, by telex or fax and in accordance with the Annex to this Regulation, of the quantities covered by import licence applications, broken down by eight-digit CN code per tranche and country of origin, the number of the licence applied for and the name and address of the applicant.Such notification shall also be made where no application has been submitted in a Member State.The above information must be notified separately from that relating to other import licence applications covering rice and in accordance with the same procedure.2. Within 10 days of the final date for notification by Member States, the Commission shall:- decide to what extent applications may be accepted. Where the quantities applied for exceed those available in respect of the tranche and origin in question, it shall set a percentage reduction to be applied to each application,- fix the quantities available under the following tranche and, where appropriate, the additional tranche for October.3. Where the percentage reduction referred to in paragraph 2 is applied, applications for licences may be withdrawn no later than two working days after the date of publication of the Regulation fixing the percentage. The security shall be released immediately.Article 10 1. Within three working days of publication of the Commission decision, import licences shall be issued for the quantities resulting from the application of Article 9 (2).Where the quantities covered by import licences issued are lower than those applied for, the security fixed in Article 10 of Regulation (EC) No 1162/95 shall be reduced proportionately.2. Notwithstanding Article 9 of Commission Regulation (EEC) No 3719/88 (13), rights accruing under import licences shall not be transferable.Article 11 1. The fourth indent of Article 5 (1) of Regulation (EEC) No 3719/88 shall not apply.2. The reduction in customs duties for rice originating in the ACP countries and the exemption from duties for rice originating in the OCT provided for respectively in Articles 4 and 6 of this Regulation shall not apply to quantities imported within the tolerance referred to in Article 8 (4) of Regulation (EEC) No 3719/88.3. Article 33 (5) of Regulation (EEC) No 3719/88 shall apply.4. Notwithstanding Article 6 of Regulation (EC) No 1162/95, import licences for husked, wholly-milled, semi-milled and broken rice shall be valid from the actual day of issue until the end of the third month following, pursuant to Article 21 (2) of Regulation (EEC) No 3719/88. However, they shall not be valid beyond 31 December of the year of issue.Article 12 The Member States shall notify the Commission by telex or fax in the form set out in Annex I to this Regulation:- within two working days of their issue, of the quantities, broken down by eight-digit CN code and country of origin, covered by the import licences issued, the date of issue, the number of the licence and the name and address of the holder,- on the last working day of each month following the month of release for free circulation, of the quantities, broken down by eight-digit CN code and country of origin, actually released for free circulation, the date of release, the number of the licence and the name and address of the holder.Such notifications must also be made where no licence has been issued and no imports have taken place.Article 13 Regulation (EEC) No 999/90 is repealed.Article 14 Regulation (EC) No 2352/97 is repealed.Article 15 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 December 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 263, 19. 9. 1991, p. 1.(2) OJ L 329, 29. 11. 1997, p. 50.(3) OJ L 84, 30. 3. 1990, p. 85.(4) OJ L 89, 10. 4. 1996, p. 1.(5) OJ L 349, 31. 12. 1994, p. 105.(6) OJ L 169, 27. 6. 1997, p. 1.(7) OJ L 101, 21. 4. 1990, p. 20.(8) OJ L 194, 23. 7. 1997, p. 13.(9) OJ L 326, 28. 11. 1997, p. 21.(10) OJ L 329, 30. 12. 1995, p. 18.(11) OJ L 189, 30. 7. 1996, p. 71.(12) OJ L 117, 24. 5. 1995, p. 2.(13) OJ L 331, 2. 12. 1988, p. 1.ANNEX >START OF GRAPHIC>RICE - REGULATION (EC) No 2603/97Application for an import licence (1)Issue of an import licence (1)Release for free circulation (1)To: DG VI-C-2Fax: (32 2) 296 60 21From: DateNo of licenceTranche (2)- OCT (Article 6)- ACP (Article 2 (1))- ACP broken rice (Article 3)- ACP + OCT (Article 7)CN codeQuantity (tonnes)Country of originName and address of applicant/holder(1) Delete as appropriate.(2) Specify to which of the four possibilities the applicaton/issue/release for free circulation relates.>END OF GRAPHIC>